Citation Nr: 1207929	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2010, the Board remanded the Veteran's increased rating claim for further evidentiary development.  Specifically, the Board requested that the RO obtain any updated VA and private treatment records pertinent to the Veteran's hearing loss disability, and to schedule the Veteran for a VA audiological examination to determine the nature and severity of his service-connected bilateral hearing loss.  The Board also requested that the VA examiner describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities, and further discuss any conflict between the January 2005 VA examination report and the October 2005 private evaluation.  The Veteran's VA treatment records were obtained, and, in November 2010, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA audiological examination.  Unfortunately, the November 2010 medical opinion obtained on remand was found to be inadequate.  Therefore, in the July 2011 decision, the Board again remanded the Veteran's claim to the RO so that an adequate medical opinion could be obtained.  An appropriate medical opinion was provided in August 2011, and a copy of the VA examination report has been associated with his claims file.  The AMC subsequently readjudicated the claim and, upon denial of that claim, issued a Supplemental Statement of the case (SSOC) in November 2011.  As such, the Board finds that the RO completed the development requested in the July 2011 Board remand and complied with the remand instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled in July 2007, but the Veteran failed to appear.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Throughout the appeal period, the Veteran has manifested no worse than Level II hearing acuity in his right ear and no worse than Level IV hearing acuity in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected bilateral hearing loss in May 2005.  A letter dated in August 2005 satisfied the duty to notify provisions concerning this increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  The Veteran was also provided with notice of how disability ratings and effective dates are determined in a March 2006 letter.  As this correspondence was issued to the Veteran prior to the initial adjudication of his appeal in May 2006, no timing error with respect to VCAA notification occurred in the present appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as all available and identified post-service VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his representative has identified any outstanding medical records.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination with respect to the issue on appeal was obtained in August 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a review of the Veteran's medical records, an interview of the Veteran, and a discussion of his medical history, and the examination fully addresses the rating criteria and pertinent issues that are relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

	A.  Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing loss disability was somehow defective, he/she bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation in for his service-connected bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

In this regard, the Veteran was afforded a VA examination in January 2005.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 5, 15, 30 and 45.  The left ear auditory thresholds in the same frequencies were recorded as 5, 15, 65, and 60.  The average pure tone threshold was 24 in the right ear and 36.25 in the left.  Speech recognition ability was 96 percent in both ears.  Based on the examination findings, the Board finds that the preponderance of the evidence is against a compensable disability rating for bilateral hearing loss.  According to Table VI, the results of the January 2005 VA examination corresponds to Level I hearing for the right and left ear.  38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a noncompensable rating is assigned.  38 C.F.R. § 4.85, Table IV and VII.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  However, based on the January 2005 examination findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  He did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  

The evidence of record reflects that the Veteran underwent a private audiological evaluation at The Institute of Hearing and Balance, in October 2005.  However, the Board finds that these private records are not adequate for rating purposes.  Although there were speech discrimination scores noted in the report, it is not clear how the speech discrimination scores were determined.  For VA purposes, the Maryland CNC Test must be used.  38 C.F.R. § 4.85(a).  The results of the October 2005 audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
25
40
LEFT
0
0
20
60
65
These results yield a puretone threshold average of 23 for the right ear and 36.25 in the left ear.  38 C.F.R. § 4.85(d).  The Veteran's speech discrimination scores were shown to be 76 percent in the right ear and 84 percent in the left.  

Based on these audiometric results, the hearing specialist diagnosed the Veteran with normal to mild sensorineural hearing loss in the right ear, and normal to moderately-severe high frequency sensorineural hearing loss in the left.  As previously noted, these test results remain inadequate for VA rating purposes because it is not clear that the private audiologist used the Maryland CNC for speech discrimination testing as required by VA regulation.  38 C.F.R. § 4.85(a).  

Nevertheless, the Board has examined the puretone results in order to confirm that the findings are consistent with the puretone results on the most contemporaneous VA audiometric evaluation.  Concerning this, the Board notes that the private puretone averages are indeed very close to those found on the VA audiometric findings in January 2005, which was an average of 24 in the right ear and 36.25 in the left ear.  When applied to Table VIA, the results of the October 2005 private audiological examination correspond to Level I hearing in both ears.  38 C.F.R. § 4.86(a).  In fact, the private puretone threshold average of 23 in the right ear is less favorable to the Veteran's claim than the VA results because it is slightly lower than the puretone averages found on the January 2005 VA examination, as well as those found on more recent VA examinations which will be discussed in greater detail below.  Therefore, the Board concludes that remanding this case for an audiologist to review the puretone averages on the October 2005 private report in order to render an opinion about a discrepancy or lack of consistency with the VA audiometric evaluation is not necessary because the findings on the private and VA evaluation are so similar.  However, the discrepancy between the speech discrimination scores in the October 2005 private audiometric results and the January 2005 VA audiological findings will be addressed and discussed in greater detail later on in the decision.  

The Veteran presented at the VA Medical Center (VAMC) in Dayton, Ohio in July 2006, with complaints of on-going hearing problems in both ears.  The otoscopic examination was shown to be unremarkable bilaterally, and the results of the audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
50
LEFT
10
10
30
65
75

The average pure tone threshold was 29 in the right ear and 45 in the left.  Speech recognition ability was 100 percent in the right ear and 92 percent in the left.  It is unclear whether the audiologist used the Maryland CNC test for speech discrimination testing.  Assuming that the Maryland CNC test was used, based on the audiological findings, the preponderance of the evidence is against a compensable disability rating for bilateral hearing loss.  Indeed, based on Table VI, the results of the July 2006 audiological evaluation would correspond to Level I hearing for the right and left ear.  38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a noncompensable rating is assigned.  38 C.F.R. § 4.85, Table IV and VII.  

The Board also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  However, based on the July 2006 audiological findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  

The Veteran was afforded another VA examination in November 2010 wherein the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 10, 30, 40 and 55.  For the left ear, auditory thresholds in the same frequencies were recorded as 15, 50, 70 and 75.  The average pure tone threshold was 34 in the right ear and 53 in the left.  Speech recognition ability using the Maryland CNC word list was 88 percent in the right ear and 80 percent in the left ear.  
Based on the November 2010 audiological findings, the Board finds that the preponderance of the evidence is against a compensable disability rating for bilateral hearing loss.  According to Table VI, the results of the November 2010 VA examination correspond to Level II hearing for the right ear and Level IV hearing for the left ear.  38 C.F.R. § 4.85(b).  When those values are applied to Table VII, it is apparent that the noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  Such results support the assignment of a noncompensable disability rating under 38 C.F.R. § 4.85, Table IV and VII.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  However, based on the November 2010 examination findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  

Pursuant to the July 2011 Board remand, the Veteran was afforded another VA audiological evaluation in August 2011.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 10, 30, 40 and 55.  For the left ear, auditory thresholds in the same frequencies were recorded as 15, 45, 70, and 70.  The average pure tone threshold was 34 in the right ear and 50 in the left.  Speech recognition ability was 96 percent in the right ear and 80 percent in the left.  The examiner found the audiometric results to be reliable and diagnosed the Veteran with bilateral sensorineural hearing loss.  The results of the August 2011 VA examination correspond to Level I hearing for the right ear and Level IV hearing in the left ear in Table VI.  See 38 C.F.R. § 4.85(b).  When those values are applied to Table VII, a noncompensable rating is assigned.  38 C.F.R. § 4.85.  

In addition, based on these examination findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, it is apparent that the currently assigned noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

In the August 2011 examination report, the examiner acknowledged the discrepancy between the speech discrimination scores recorded at the January 2005 VA examination and the October 2005 private evaluation.  According to the examiner, speech discrimination scores from October 2005 displayed an "NU6 list [which] was presented with [a] monitored live voice", while the January 2005 VA audiometric results displayed a CNC recorded list.  The examiner went on to explain that results with monitored live voice can vary depending on the presenter's voice, therefore a compensation and pension examination should be performed with CNC recorded voice to avoid any potential voice discrepancies.  

The record reflects that the Veteran worked with refrigeration and air conditioning equipment at the VAMC in Dayton Ohio after his separation from service, and is currently retired.  During the January 2005 VA examination, the Veteran reported that his situation of greatest difficulty was hearing in the presence of background noise.  According to the August 2011 VA examiner, the Veteran's hearing loss has an impact on the ordinary conditions of his daily life, including his ability to work.  The audiologist observed that the Veteran's speech discrimination scores have declined in the left ear when compared to his January 2005 audiometric results.  She further noted that, while the Veteran will not have any difficulty hearing in his occupation since he is recently retired, he will notice difficulty hearing in the presence of background noise and crowds, when things are at a distance, and while speaking on the telephone or watching television. 

To the extent that the August 2011 examination report did not include a more detailed discussion of the effect of the Veteran's hearing loss disability on his occupational functioning and daily life, the Board finds no prejudice to the Veteran as a result of this omission.  Indeed, neither the Veteran nor his representative has alleged such prejudice, and as discussed herein, the evidence does not show, and it has not been contended, that the Veteran's hearing loss disability has resulted in marked interference with employment or activities of daily life.  As discussed herein, the evidence of record reflects that the Veteran is currently retired.  There is nothing in the record to show that the Veteran experienced any difficulty carrying out his occupational duties as a result of his hearing loss.  Furthermore, the August 2011 VA examiner has addressed particular situations of difficulty which the Veteran may face with regard to his hearing loss.  Thus, any error on the part of the August 2011 VA examiner in failing to provide additional or more detailed information with respect to the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Veteran is claiming a compensable rating for his bilateral hearing loss, not that either the August 2011 examination report was defective.  See Martinak, 21 Vet. App. at 455.  

Based on the results of these examinations, the Board concludes that a compensable disability evaluation for the Veteran's bilateral hearing loss is not warranted.  It is apparent that the assigned noncompensable disability evaluation for the aforementioned time period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran has contended that his bilateral hearing loss is more severe than the disability rating reflects, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, as the record contains no evidence showing that the Veteran was entitled to a higher (compensable) rating at any point during the instant appeal, staged ratings are not appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that the current noncompensable disability evaluation is appropriate and that there is no basis for awarding a higher (compensable) evaluation for bilateral hearing loss at any time during the current appeal.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  

Furthermore, prior to retiring, the Veteran worked with air conditioning and refrigeration equipment.  There is nothing in the record that suggests that his decision to retire was based on his bilateral hearing loss.  Accordingly, consideration of the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

      B.  Extraschedular Rating

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers loss of hearing acuity and degradation of speech discrimination.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his hearing loss.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his service-connected hearing loss disability.  As previously noted, the Veteran worked with air conditioning and refrigeration equipment prior to his retirement, and there is nothing in the record which suggests that the Veteran's decision to retire was based on his bilateral hearing loss.  Indeed, there is no evidence to show that the Veteran's bilateral hearing loss itself markedly impacted his ability to obtain or maintain employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable evaluation for service-connected bilateral hearing loss is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


